Citation Nr: 9931743	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  97-32 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable evaluation for impotency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty service from August 6, 
1950 to August 20, 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated June 1997 by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted 
compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) due to impotency as a result of circumcision surgery in 
September 1994 at a VA medical facility.  The RO assigned a 
noncompensable evaluation for impotency effective July 20, 
1995 and granted special monthly compensation based on loss 
of a creative organ effective July 20, 1995.  A notice of 
disagreement was received in July 1997, a statement of the 
case was issued in September 1997, and a substantive appeal 
was received in November 1997.  In October 1998, the veteran 
and his spouse testified at a personal hearing at the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's impotency disability is manifested by loss 
of erectile power, but there is no clinical evidence of 
penile deformity.


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
impotency have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.358, 4.7, 4.20, 4.31, 
4.115b, Diagnostic Code 7522 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of compensation 
under 38 U.S.C.A. § 1151 for impotency, and, as such, his 
claim for assignment of a higher evaluation is well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  The Board finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  No 
additional action is necessary to meet the duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).  Moreover, since the present 
appeal arises from an initial rating decision which granted 
compensation under 38 U.S.C.A. § 1151 and assigned the 
initial disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 127 
(1999).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Schedule for Rating Disabilities, the diagnosed condition 
will be evaluated by analogy to a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  In that respect, the RO 
determined that the veteran's circumcision surgery with 
resulting impotency to be analogous to penile deformity with 
loss of erectile power under Diagnostic Code 7522. 

Historically, in September 1994 the veteran underwent 
circumcision surgery at the Louisville VAMC.  The veteran 
reported that after the surgery he experienced decreased 
sexual performance and could only have partial erections.  By 
a rating decision dated June 1997, compensation was granted 
under the provisions of 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358 
for impotency, and a noncompensable evaluation was assigned.  
The present appeal ensued.  

At a January 1996 VA examination the veteran reported that 
before the September 1994 surgery he was able to obtain 
erections firm enough to have intercourse with his wife; 
however, since the surgery, he has not been able to have 
intercourse.  In addition, the veteran's circumcision was 
noted to be well-healed and it appeared that his chief 
complaint was decreased sensation in the frenulum area, along 
with decreased rigidity of his erections.

A March 1997 VA examination showed that the veteran had only 
a minimum erection and could not have intercourse.  The 
examiner noted that 80% of the erectile power was not 
preserved.  There was no penile deformity noted on the 
examination.  The shaft had no lesions, it was clean, the 
skin was normal, there was no discharge, no pain upon 
examination, no abnormal structure noted, the skin on the 
scrotum was normal, no edema, the testicles were descended, 
they were nontender, the vas deferens and spermatic cords 
were normal, and no inguinal hernia was noted.

VA outpatient treatment records dated January 1997 to October 
1998 show history of erectile dysfunction and history of 
prostatitis.

A February 1999 VA examination showed:  the penis did have 
redundant foreskin and the circumcision was approximately one 
inch from the corona; there were no lesions on the skin 
noted; no plaque palpated on the shaft; there was no evidence 
of genital warts on the skin or within the meatus; the 
testicles were descended bilaterally; both spermatic cords 
were nontender; the testes had normal size and consistency 
bilaterally.  The examiner noted specifically that there did 
not appear to be any penile deformity on examination.

During his October 1998 RO hearing, the veteran and his wife 
testified that the veteran's penis was deformed after the 
surgery, specifically, the veteran's wife testified that the 
surgeon did not remove enough foreskin and that ever since 
the surgery the veteran had been unable to maintain an 
erection.

Under the criteria for Diagnostic Code 7522, two distinct 
elements are required for a compensable rating: the veteran 
must have a penile deformity and the loss of erectile power.  
In this case, while there is clear evidence of loss of 
erectile power (for which special monthly compensation has 
been granted), the clinical findings do not show that the 
veteran has a penile deformity.  Specifically, the January 
1996, March 1997, and February 1999 VA examinations found no 
penile deformity.  At the January 1996 VA examination, the 
examiner reported a well healed circumcision.  Although the 
February 1999 VA examiner did note redundant foreskin, he 
expressly reported that there did not appear to be penile 
deformity.  It therefore appears that it was this examiner's 
medical opinion that the redundant foreskin on the veteran's 
penis, in and of itself, does not constitute a deformity.  
While the Board acknowledges the sincere testimony of the 
veteran and his spouse as to what they perceive to be a 
penile deformity, the Board believes that more weight must be 
given to the clear and consistent clinical findings of no 
deformity and the implicit finding by a trained medical 
examiner that redundant foreskin does not constitute a penile 
deformity.  Under the circumstances in this case, the Board 
finds that the evidence does not support the assignment of a 
compensable evaluation for impotency under Diagnostic Code 
7522 as the preponderance of the evidence is against a 
finding of penile deformity.  Further, because the medical 
evidence does not indicate that the veteran had removal of 
half or more of his penis, nor is there evidence of glans 
removal, the provisions of Diagnostic Codes 7520 and 7521 
cannot be applied to otherwise assign a compensable rating. 

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service 
connected disability is evaluated, is more probative than the 
subjective evidence of an increased disability.  

In reaching this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of equipoise of the negative evidence with the positive 
evidence to otherwise permit a favorable determination. 


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

